201 Md. 651 (1952)
92 A.2d 451
RIDGELEY
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 17, October Term, 1952.]
Court of Appeals of Maryland.
Decided November 11, 1952.
Before MARKELL, C.J., and DELAPLAINE, COLLINS, and HENDERSON, JJ.
MARKELL, C.J., delivered the opinion of the Court.
This is an application for leave to appeal from denial of a writ of habeas corpus. Petitioner is imprisoned under sentence for two years upon conviction by a trial magistrate of contributing to the delinquency of two children. He alleges that he was (1) denied the "opportunity" to secure counsel and refused "court-appointed" counsel and (2) refused the opportunity, and not given time, to secure witnesses. No circumstances are stated indicating a need for counsel, especially before a magistrate, or in what sense he was "refused" opportunity to secure witnesses.
*652 Appointment of counsel by a magistrate is unheard of in Maryland, but as Judge Marbury stated in denying the writ, on appeal petitioner would have been entitled to a trial de novo; counsel could then have been appointed, if necessary. Petitioner's second complaint could also have been reviewed on appeal, but not on habeas corpus.
Application denied, with costs.